Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4 objected to because of the following informalities:  “logging into the app”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mitri et al (2016/0092504), hereinafter, Mitri, in view of Ye et al (2013/0162525) hereinafter, Ye.



In regards to claim 1, Mitri teaches a gesture-based device activation system comprising: a user computing device (abstract);  and 

    PNG
    media_image1.png
    567
    584
    media_image1.png
    Greyscale

	a gesture application [0016] operable on the user computing device (fig. 1 (108b)), 
	wherein the gesture application is selectable to activate and run on the user 
computing device or configured to run in a background of the device [0024-0026, 0040, ], 
	wherein the gesture application, when active, monitors gesture entry by a user;  and 
	[0049] A classified gesture 910, produced by the process of FIG. 7 or a different process producing similar results, is compared to the stored examples of command gestures in a command database 914.  The most similar stored gesture is identified (step 912) and the corresponding command is executed (step 916). Ideally, the executed command is the command the user intended and the device only needs to wait for the next user input (step 922).  If it is not, one option is for the user to try the gesture again from the beginning.  Another option is for the user to notify the device of the error (step 918).  In some embodiments, the error report and the unsuccessful trace may be sent to an administrator, to the authors of the application, or (step 928) to the training database.  In some embodiments, the application responds 

	the application is programmed to: receive, from the user, an input gesture 
command, wherein the input gesture command is performed by the user of the user 
computing device (fig. 9 (912/922) [049]); Mitri  

    PNG
    media_image2.png
    685
    585
    media_image2.png
    Greyscale

	automatically process the input gesture command, access a gesture database, and retrieve gesture information stored in the gesture database including stored gesture commands [0023-030, 0045-0050];  
	automatically compare the input gesture command with stored gesture commands and determine a match between the input gesture command and one 
		Mitri fails to teach wherein the stored gesture commands are user-defined gesture commands, and wherein the application is further programmed to: receive, from the user, an input gesture definition command, wherein the input gesture definition command is performed by the user of the user computing device;  associate the input gesture definition command with a device function in response to user input to the user computing device;  and store the input gesture definition command with the associated device function as a user-defined gesture command. 
	However, Ye teaches wherein the stored gesture commands are user-defined gesture commands, and 
	[0061] According to some variations of the embodiment shown in FIG. 1, the database comprises a user-defined gesture database, allowing the user to train the user-defined gesture database with different gestures of moving the electronic device by the user, and the user-defined gesture database is utilized for performing motion recognition and triggering an operation corresponding to a motion recognition result obtained from performing motion recognition. For example, according to the converted data based on the global coordinate system, the processor performs motion recognition to obtain at least one motion recognition result representing the user's motion in the 3D space, where when obtaining the at least one motion recognition result, the processor triggers at least one user-defined macro function corresponding to the at least one motion recognition result. More particularly, in a situation where the user-defined gesture database is provided, the processor allows the user to train the user-defined gesture database with different gestures of moving the electronic device by the user, where the user-defined gesture database is utilized for performing motion recognition and triggering the user-defined macro function corresponding to the at least one motion recognition result.

	wherein the application is further programmed to: receive, from the user, an input gesture definition command, wherein the input gesture definition command is 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Mitri wherein the stored gesture commands are user-defined gesture commands, and wherein the application is further programmed to: receive, from the user, an input gesture definition command, wherein the input gesture definition command is performed by the user of the user computing device;  associate the input gesture definition command with a device function in response to user input to the user computing device;  and store the input gesture definition command with the associated device function as a user-defined gesture command in order to allow a user to define the functions [0061]. 
	Therefore, Mitri in view of Ye teaches placing a phone call;  operating a camera of the user computing device;  effecting a payment through an app on the user computing device;  starting the app on the user computing device;  sending a text;  sending an email;  playing a movie;and or  logging into the app with a password or key code(fig. 9 (912/922) [049]); Mitri  and ( (fig. 28 gesture 3 triggering unlock) Ye.



In regards to claim 4, Mitri teaches a gesture-based device activation system comprising (abstract): 
		a server having a gesture database stored on a memory thereof [0016];  
		a user computing device coupled to the server; (fig. 1 (108b)),  and 

    PNG
    media_image3.png
    730
    645
    media_image3.png
    Greyscale

		a gesture application operable on the user computing device, [0024-0026, 0040, ],
		wherein the gesture application is selectable to activate and run on the user computing device or configured to run in a background of the device, [0024-0026, 0040, ],
	wherein the gesture application, when active, monitors gesture entry by a user;  
and (fig. 9 (922))
	the server is programmed to: receive, from the user computing device, an 
input gesture command [0039-0045], 

	automatically process the input gesture command, access the gesture database, and retrieve gesture information stored in the gesture database including stored gesture commands; [0023-030, 0045-0050];    
	automatically compare the input gesture command with stored gesture commands and determine a match between the input gesture command and one stored gesture command;  and [0023-030, 0045-0050];  
	automatically send a signal to the user computing device to execute a function, 
associated with the one stored gesture command, on the user computing device. [0023-030, 0045-0049];  
	Mitri fails to teach wherein the stored gesture commands are user-defined gesture commands, and wherein the application is further programmed to: receive, from the user, an input gesture definition command, wherein the input gesture definition command is performed by the user of the user computing device;  associate the input gesture definition command with a device function in response to user input to the user computing device;  and store the input gesture definition command with the associated device function as a user-defined gesture command. 
	However, Ye teaches wherein the stored gesture commands are user-defined gesture commands, and wherein the application is further programmed to: receive, from the user, an input gesture definition command, wherein the input gesture definition command is performed by the user of the user computing device;  associate the input gesture definition command with a device function in response to user input to 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Mitri wherein the stored gesture commands are user-defined gesture commands, and wherein the application is further programmed to: receive, from the user, an input gesture definition command, wherein the input gesture definition command is performed by the user of the user computing device;  associate the input gesture definition command with a device function in response to user input to the user computing device;  and store the input gesture definition command with the associated device function as a user-defined gesture command in order to allow a user to define the functions [0061]. 
	Therefore, Mitri in view of Ye teaches placing a phone call;  operating a camera of the user computing device;  effecting a payment through an app on the user computing device;  starting the app on the user computing device;  sending a text;  sending an email;  playing a movie;and or  logging into the app with a password or key code. ( (fig. 28 gesture 3 triggering unlock) Ye.

 
In regards to claim 9, Mitri in view of Ye teaches wherein the input gesture command is motion of the user computing device in a set pattern in air with the user computing device ([0043-0056] Mitri
In regards to claim 11, Mitri in view of Ye teaches system of claim 1, wherein the input gesture command is motion of the user computing device around body parts of the user in a user defined pattern. (fig. 1 motion of 106 seems the same as fig. 5 (12) of the current application) Mitri
In regards to claim 12, Mitri in view of Ye teaches system of claim 11, wherein the user defined pattern is from shoulder to shoulder of the user.(fig. 1 motion of 106 seems the same as fig. 5 (12) of the current application) Mitri

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitri et al (2016/0092504), hereinafter, Mitri, in view of Ye et al (2013/00162525) hereinafter, Ye further in view of Miller et al (2015/0372810) hereinafter, Miller. 

In regards to claim 7, Mitri and Ye fails to teach (New) the system of claim 1, wherein the input gesture command is motion of theuser computing device in a user-defined pattern associated with a grid pattern.
		However, Miller teaches wherein an input gesture command is motion of the user in a user-defined pattern associated with a grid pattern (fig. 3 (301-309)).
		It would have been obvious to one of ordinary skill in the art to modify the gesture input means of Mitri and Ye to further include wherein an input gesture command is motion of the user in a user-defined pattern associated with a grid pattern as taught by Miller in order to unlock a phone with simple substitution and the results would have been predictable. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitri et al (2016/0092504), hereinafter, Mitri, in view of Ye et al (2013/0162525) hereinafter, Ye further in view of Chen (10,078,372) hereinafter, Chen.  

In regards to claim 10, Mitri and Ye fail to teach (New) the system of claim 9, wherein the device function is the placing of the phone call.
		However, Chen teaches wherein the device function is the placing of the phone call.(abstract, col. 8, lines 35-65). 
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Mitri and Ye to further include wherein the device function is the placing of the phone call as taught by Chen in order to place a phone with a natural motion and intuitive interaction. 
Allowable Subject Matter
Claims 8, 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive.
Applicant contends:

    PNG
    media_image4.png
    174
    708
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    146
    675
    media_image5.png
    Greyscale

Examiner respectfully disagrees. Examiner believes the amended claims actually broaden from the original claim 3 since “consisting of” was replaced with “comprising.” 
Mitri teaches a user performs a gesture with a hand-held or wearable device capable of sensing its own orientation.  Orientation data, in the form of a sequence of rotation vectors, is collected throughout the duration of the gesture.  To construct a trace representing the shape of the gesture and the direction of device motion, the orientation data is processed by a robotic chain model with four or fewer degrees of freedom, simulating a set of joints moved by the user to perform the gesture (e.g., a shoulder and an elbow).  To classify the gesture, a trace is compared to contents of a training database including many different users' versions of the gesture and analyzed by a learning module such as support vector machine.
Mitri fails to teach wherein the gestures are user defined and at least on further comprising logging into the app.
However, Ye teaches [0061] According to some variations of the embodiment shown in FIG. 1, the database comprises a user-defined gesture database, allowing the user to train the user-defined gesture database with different gestures of moving the 
electronic device by the user, and the user-defined gesture database is utilized for performing motion recognition and triggering an operation corresponding to a motion recognition result obtained from performing motion recognition. 

illustrated around the bottom right corner of FIG. 25) is replaced by a set of operations, which may comprise sliding on the touch screen to unlock (virtually or automatically), entering the password (virtually or automatically), turning on the GPS function (automatically), and opening the navigation application (automatically).  That is, in response to a specific gesture such as that labeled "Gesture 3", the processor automatically prepares everything required for using the navigation application.  As a result, using many finger-touched steps for enabling a specific application (such as a navigation application) is not needed.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner contends it would have been obvious to one of ordinary skill in the art modify the gesture input means Mitri to further include the user defined and unlocking means of Ye to add functionality to the gesture input means and more freedom for the user to define and unlock their devices. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GRANT SITTA/Primary Examiner, Art Unit 2694